—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau *332County (Feuerstein, J.), dated December 4, 1998, which granted the motion of the defendant Levittown Union Free School District pursuant to CPLR 3211 to dismiss the complaint insofar as asserted against it, as barred by the applicable Statute of Limitations.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint insofar as asserted against the defendant Levittown Union Free School District is reinstated.
The applicable Statute of Limitations in this case was tolled by the plaintiffs infancy (see, CPLR 208; see, Henry v City of New York, 94 NY2d 275). Additionally, it was also tolled by the period during which the plaintiff applied for and received permission to file a late notice of claim (see, Giblin v Nassau County Med. Ctr., 61 NY2d 67). Accordingly, the plaintiff, who allegedly sustained injuries on November 30, 1996, had until November 19, 1998, to commence this action against the defendant Levittown Union Free School District. Since the plaintiff commenced the action on August 28, 1998, the action is timely. O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.